TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00475-CV



                                     In re Rodgy Lee Nesby




                       ORIGINAL PROCEEDING FROM LLANO COUNTY



                            MEMORANDUM OPINION


               Relator Rodgy Lee Nesby has filed a petition for writ of habeas corpus, asking to have

an attorney appointed to assist him in attacking his 2003 conviction. See Tex. R. App. P. 52. Having

reviewed the petition, we deny the petition for writ of habeas corpus. See id. R. 52.8(a).



                                               __________________________________________
                                               David Puryear, Justice

Before Justices Puryear, Field, and Bourland

Filed: July 20, 2017